We advert to only one question presented in appellant's motion for rehearing, the others not requiring discussion.
The charge was objected to because the trial court did not tell the jury that Isaac was an accomplice witness, and that one accomplice witness could not corroborate another accomplice witness. It was charged in the indictment that Isaac and Lowe were principals in the arson. Isaac's confession was introduced to show his guilt as a principal. Lowe's confession was introduced to show his guilt as a principal and he was also used by the State as a witness. The court properly told the jury that the confessions were admitted in evidence to aid the jury, if they did, to determine whether Lowe and Isaac committed the offense of arson, and expressly instructed that the confessions could not be considered for any other purpose. The court then properly instructed the jury that Lowe, who testified, was an accomplice witness. Just how the trial court *Page 634 
would have formulated an instruction to the effect that Isaac was an accomplice witness, when he never testified, presents somewhat of an anomaly, and we are not inclined to hold that the court committed an error for refusing to undertake it. If it was feared that the instruction not to consider Isaac's confession save on the question of his own guilt did not sufficiently protect appellant and that there was danger of the jury appropriating Isaac's confession to corroborate Lowe, appellant should have called the court's attention to the particular point and requested an instruction to the effect that Isaac's confession could not be used for such corroboration.
The motion for rehearing is overruled.
Overruled.